DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Independent claims 1 and related dependent claims are considered allowable over the prior art of record.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or suggest, inter alia, the following limitations:
“the first luer lock element being located internal to the rearward housing portion to prevent manual access to the first luer lock element, the first luer lock element being rotatably mounted to the axis in a manner that permits rotation of the first luer lock element relative to the housing in a first rotation direction about the axis and limits rotation of the first luer lock element relative to the housing in a second rotation 75direction about the axis, the first rotation direction being opposite the second rotation direction; and the connector portion of the first luer lock element being configured to form an irreversible connection with a mating component of a second luer lock element being located externally at an end of a syringe responsive to rotating the second luer lock element in a threaded engagement with the first luer lock element in the second rotation direction.”  

Conclusion
This application is in condition for allowance except for the following formal matters: 
concerning the numbering of the pending claims, claim 19 depends on claim 19; this appears to be a typographical error; and,
in the specification, paragraph 0001, the disclosed bibliographical data needs to be updated.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	Respectfully submitted,

	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783